Citation Nr: 0112102	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $737.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits in 
April 1989, effective May 1, 1989. 

2.  In June 1998, a social worker from the VA Medical Center 
(VAMC) in Martinsburg, West Virginia, contacted (or was 
contacted by) the RO, and indicated that the veteran had 
resided at the domiciliary there since earlier that month; 
the social worker contacted the RO in late February 1999 and 
indicated that since June 1998, the veteran has variously 
resided at the VA Nursing Home Care Unit (NHCU) and the 
domiciliary, and expressed her concern that the may a have a 
future arrearage if the RO was not aware of these admissions.  

3.  In August 1999, the RO retroactively reduced the 
veteran's improved VA pension benefits effective October 1, 
1998, due to the his admission to the VA domiciliary and 
NHCU, and such action created an overpayment in the amount of 
$737.  

4.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.  

5.  VA was primarily at fault in the creation of the 
overpayment in question.  

6.  The veteran's sole source of income is in the form of his 
VA pension and Social Security Administration (SSA) benefits; 
it may cause undue hardship to require repayment of the 
overpayment.


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $737 is not statutorily 
precluded.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000.  

2.  The recovery of the overpayment of VA improved pension 
benefits in the amount of $737 would be against equity and 
good conscience and, therefore, may be waived.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant facts in this case are not in dispute.  A review 
of the record reflects that the veteran applied for VA 
improved pension benefits in 1989, and was awarded such 
benefits in April 1989, effective May 1, 1989.  In his 
application, he indicated that he was then receiving income 
from SSA and was also receiving financial support through 
Supplemental Security Income (SSI).  The Board notes that the 
veteran had previously been in receipt of VA pension but that 
his award was terminated effective May 1, 1987 due to 
excessive income (at that time the veteran began receiving 
SSA benefits, to include a retroactive payment).   

In any event, the April 1989 award letter informed the 
veteran that his award was based on his reported SSA/SSI 
income, and attached to this letter was a copy of VA Form 21-
8768 which contained information relating to the payment of 
VA pension and the obligations of beneficiaries.  Among other 
things, the form as it existed at the time stated that 
domiciliary or nursing home care at VA expense of a veteran 
without a spouse or child would result in a reduction in VA 
benefits to $60, effective the first day of the third month 
of domiciliary care or first day of the fourth month of 
hospital or nursing home care; in more recent award letters, 
the attached of VA Form 21-8768 stated that domiciliary or 
nursing home care at VA expense of a veteran without a spouse 
or child would result in a reduction in VA benefits to $90, 
effective the first day of the fourth month of such care.  
See 38 C.F.R. § 3.551(d),(e) (2000).  

In June 1998, a social worker from the VAMC in Martinsburg, 
West Virginia contacted (or was contacted by) the RO, and 
indicated that the veteran had resided at the domiciliary 
there since earlier that month.  In late February 1999, this 
social worker contacted the RO and indicated that the veteran 
resided at the domiciliary from June 1998, was transferred to 
the VAMC in late July 1998, was then admitted to the VAMC 
NHCU in early September 1998, and then re-admitted to the 
domiciliary in February 1999.  The author of the report of 
contact form noted that the RO was to "take any action 
needed."  Finally, in July 1999, the social worker contacted 
(or was contacted by) the RO; the report of contact form 
indicates that the veteran was in receipt of VA pension and 
that while he was residing at the domiciliary, his rate of 
pension had not been reduced.  

Thereafter, in August 1999, the RO retroactively reduced the 
veteran's monthly VA pension to $90 effective October 1, 
1998, due to the his admission to the VA domiciliary and 
NHCU, and such action created an overpayment in the amount of 
$737. 

In December 1999, the RO received the veteran's request for a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in February 2000, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the  veteran was at fault in the 
creation of the debt and that recovery of the debt would not 
cause undue financial hardship.  

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).
 
With regard to these elements, the Board finds that VA was 
primarily at fault in the creation of the debt.  In this 
regard, the Board points out that the RO was notified of the 
veteran's admission to the VA domiciliary less than two weeks 
after such admission in June 1998, and was again informed of 
this in February 1999, at which time it was noted that the 
social worker at the VAMC was concerned of a future 
arrearage.  However, it was not until August 1999 that the RO 
took action to adjust the veteran's award based on this 
information.  

In the Board's opinion, the veteran was not completely 
without fault in the creation of the debt, because although 
informed, in multiple award letters, that domiciliary or 
nursing home care at VA expense would result in a reduction 
in VA benefits to $90, effective the first day of the fourth 
month of such care, he nevertheless accepted the greater 
monthly amount of benefits subsequently issued, when due 
diligence may have dictated that he (or a representative) 
contact the RO, telephonically or otherwise, to make sure 
that he was still entitled to these benefits.  

However, the Board does give some credence in the veteran's 
contention, contained in the September 2000 substantive 
appeal, to the effect that, essentially, as he was 
hospitalized for a nervous condition (an ailment 
substantiated by the record), and his checks from VA were 
directly deposited into an account (also substantiated), he 
was left to assume that VA was issuing the correct benefits 
as he had correctly provided the information regarding his 
admissions (to the VA domiciliary and nursing home). 

That being said, the bottom line is that the RO was provided 
with information that the veteran had began and continued to 
receive domiciliary and nursing home care in June 1998, yet 
failed to make the necessary adjustments in what the Board 
would consider a timely manner.  The Board finds that the 
veteran was forthright in providing the RO with information 
(through the social worker, as noted) in a timely manner, 
that would have an effect on his pension benefits, and 
honestly believed that his benefits were appropriately being 
issued.  In sum, the Board finds that the majority of the 
fault in the creation of the debt in this case lies with VA.  
In this regard, the Board would point out that it is the 
agency that is in the best position to prevent or minimize a 
potential overpayment through prompt award adjustment action, 
particularly where, as here, it was provided with clear and 
timely information to act upon.  

The Board points out, parenthetically, that it appears that 
some of the delay had to do with the fact that when the 
veteran was first admitted to the VA domiciliary in 
Martinsburg, West Virginia, and for some time thereafter, his 
claims folder was located at the RO in Milwaukee, Wisconsin.  
However, the Board notes that the report of contact forms 
referenced above were forwarded to that RO almost immediately 
after they were drafted, as reflected by the "date stamps" 
on them.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the veteran's most current 
Financial Status Report (FSR), received in December 1999, his 
net income is $686 per month, and his monthly expenses are 
$50 per month (as noted, he resides at the VA Domiciliary in 
Martinsburg).  The veteran also noted that he had $1,110 in a 
bank account, and $25 on hand.  

Clearly, the veteran's monthly income would outweigh his 
expenses.  However, recognizing that he is now on a fixed 
income (SSA and VA pension benefits), the Board is of the 
opinion that collection of the debt may cause undue financial 
hardship to the veteran. 

The evidence does not demonstrate that waiver of recovery of 
the indebtedness would result in an unjust enrichment, or 
that the veteran changed positions to his detriment in 
reliance upon the VA improved pension benefits.  However, 
recovery of the overpayment may result in undue hardship, and 
further, and most importantly, the RO was substantially at 
fault in the creation of this debt.  

As such, in the Board's judgment the circumstances in this 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to him.  Accordingly, the Board concludes that 
recovery of the overpayment would be against equity and good 
conscience.  Waiver of recovery of the overpayment of 
improved pension benefits in the amount of $737, is in order. 
38 U.S.C.A. § 5302(a) (West 1991 & 2000); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000). 


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $737 is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

